Citation Nr: 1634625	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability.

2. Entitlement to service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a May 2013 rating decision granted service connection for PTSD.  Therefore, as the benefit sought on appeal has been granted, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  

Additionally, the Board notes that following the May 2013 rating decision, the Veteran filed a timely NOD in June 2013 requesting an increased rating and an earlier effective date for PTSD.  In a March 2014 claim, the Veteran requested an increased evaluation for his claim.  In a July 2014 letter, the RO notified the Veteran that it could not process the claim under the Fully Developed Claim Program because he had previously filed an NOD regarding PTSD.  The RO notified the Veteran if he wished to have the claim processed under the traditional process, he could remove his appeal in writing from the appeals process.  In August and October 2014 Statement in Support of Claim filings, the Veteran wrote "I elect to remove my appeal and be processed under the traditional process."  The RO interpreted these statements as requests to withdraw the appeal of his claim for an increased rating and an earlier effective date and to process the issue as a new claim, which it did, to include issuance of an August 2015 rating decision.  

The issue of entitlement to service connection, to include aggravation of a pre-existing disability, for gunshot wound to the right femur is addressed in the REMAND portion of this decision and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO denied reopening the Vetearn's claim for service connection for a right leg disorder.  The Veteran did not submit new and material evidence within one year.

2.  Evidence submitted since the March 2005 rating decision includes information that was not previously considered and that establishes a fact necessary to substantiate the claim for service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability, is final.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

2.  New and material evidence has been received since the March 2005 rating decision and the requirements to reopen a claim of entitlement to service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability, have been met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the favorable disposition of the petition to reopen the claim for service connection for a right leg disorder, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  For a pre-existing disability, where there is an increase in disability during service, the disability is considered aggravated, unless the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In a November 1968 rating decision, the Veteran's claim for service connection for a right leg disorder was denied.  The RO denied the claim finding that the right lower extremity disorder pre-existed service and that any in-service injury was acute and left no residual disability.  The Veteran did not file an appeal or submit new and material evidence and that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

An April 1993 rating decision confirmed the previous denial.  The Veteran did not file an appeal and that decision was final.  In a March 2000 rating decision, the Veteran's claim was denied on the basis that new and material evidence was not submitted - as the evidence submitted did not show aggravation of the pre-existing gunshot wound residuals.  The Veteran filed a notice of disagreement (NOD) to this rating decision in July 2000 and the RO issued a statement of the case in September 2000, and a supplemental statement of the case in January 2001.  The Veteran filed an untimely formal appeal to the Board in June 2001, the RO informed the Veteran of such in an August 2001 letter, and the July 2000 rating decision was final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In rating decisions dated April 2002 and March 2005, the prior denials were confirmed based on a lack of new and material evidence.  The RO determined that no evidence of aggravation had been submitted.  The Veteran did not perfect an appeal either the April 2002 or the March 2005 rating decisions.  Although new evidence was submitted within a year of the March 2005 rating decision, the Board finds that is not material as the evidence showed current disabilities, but no evidence of aggravation.  Therefore, the April 2002 and March 2005 decisions are final as to the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The evidence of record at the time of the March 2005 rating decision included: Veteran's service treatment records (STRs); numerous lay statements dated between November 1992 and November 2004; treatment records from Medical Center of Central Georgia dated from January 1996 to March 1997; treatment records from Georgia Department of Corrections dated from June 1998 to December 2000; and treatment records from Dublin VAMC dated from December 2004.  That evidence showed current residuals of a gunshot wound, but did not indicate an in-service aggravation.  

In this case, evidence added to the claims file since the March 2005 rating decision include the following: court documents dating from the occurrence of the gunshot wound; numerous lay statements; private orthopedic surgery treatment records dated from August to September 2006; treatment records from Dublin VAMC dated April 2005 to January 2013; and physical therapy records from November 2006 to April 2007.  The Dublin VAMC records include a July 2009 X-ray examination showing the existence of bullet fragments lodged inside the Veteran's right leg, including some that may lie within the femur.  The July 2009 X-ray report also noted complaints of pain to the right hip, knee and thigh.  In addition, another July 2009 Dublin VAMC record notes the Veteran's assertion that his service related duties required excessive physical exertion which aggravated his pre-existing injury and caused his right knee disability.  The physician also noted that the Veteran's right leg was shorter than the left by half an inch to three-quarters of an inch.

Resolving all doubt in favor of the Veteran, the Board finds that new and material evidence has/has not been presented.  The evidence, including the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of aggravation.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right leg disorder, to include aggravation of residuals of pre-existing gunshot wound disability, is reopened.


REMAND

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, there is evidence of a pre-existing gunshot wound of the right leg and an in-service injury to the right leg.  There are diagnoses of right knee chondromalacia patella, chondromalacia femoral and tibial condyles, right knee degenerative joint disease, and right knee total replacement. The Veteran has reported that he was asymptomatic prior to service, but re-injured his knee during active service.  He reported pain ever since service discharge.  Accordingly, there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event; remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any right leg disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

(1) Did the Veteran's gunshot wound residuals clearly and unmistakably (undebatably) pre-exist active service?

(2) If so, was the Veteran's gunshot wound residuals clearly and unmistakably (undebatably) not aggravated by active service?

(3) If the answer to either (1) or (2) is no, is it at least as likely as not (50 percent or greater probability) that each diagnosed right leg disorder was had its onset in, or is otherwise related to, active military service.  

The examiner must specifically address the following:  (1) the Veteran's STRs, including the entrance examination noting normal lower extremities, June 1968 records showing reports of a pre-service gunshot wound to right thigh with a re-injury while in Vietnam, and an x-ray report noting healed fracture of the right midfemur and metallic foreign bodies, ; (2) the Veteran's lay statements regarding his symptoms during service and thereafter; (3) private medical records; and (4) VA treatment records.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


